In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
         ______________________________

               No. 06-11-00044-CR
         ______________________________



    EX PARTE: ZAKEE KALEEM ABDULLAH




  On Appeal from the 202nd Judicial District Court
               Bowie County, Texas
          Trial Court No. 11F0009-202




     Before Morriss, C.J., Carter and Moseley, JJ.
    Memorandum Opinion by Chief Justice Morriss
                                    MEMORANDUM OPINION

         Zakee Kaleem Abdullah has filed two appeals, both from orders by a trial court denying the

full relief sought in his application for writ of habeas corpus. In this case, he was indicted for the

criminal offense of holding himself out as a lawyer, although not licensed to practice law. In the

companion case, he was indicted for stealing between $1,500.00 and $20,000.00 from an

individual.    Abdullah states that bail was set at $10,000.00 on the present offense, at $50,000.00

on the companion prosecution, and that he was also subject to a parole hold which caused his

continued incarceration.

         In both cases, Abdullah is representing himself. Abdullah has filed a single brief for both

appeals, raising the same issues and seeking relief for the same reasons.

         Because the issues raised in each appeal are identical, for the reasons stated in our opinion

dated this day in Abdullah v. State, cause number 06-11-00043-CR, we affirm the order of the trial

court.



                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:         June 6, 2011
Date Decided:           June 7, 2011

Do Not Publish




                                                   2